CORRECTED ALLOWANCE

Examiner’s Note
	This corrected notice of allowance is being issued to correct a typographical error in the PTO-892 dated 03/17/2021 which cites JPH11350031 but which provides an incorrect publication date. A PTO-892 has been attached noting the correct date.  No other changes have been made.

Claims 1-32 are allowed.
	The prior art does not teach or suggest a steel meeting the compositional requirements of applicants’ claim 1, and having an impact value exceeding 50 J/cm2, and a hardness of 32 HRC to 44 HRC.  Kurata et al. disclose a steel having overlapping compositional proportions, however the steel is not disclosed to meet applciants’ claimed hardness and impact requirements.  There is insufficient evidence to conclude that the steel of Kurata et al. would inherently possess the claimed properties particularly given that no exemplary embodiment achieves an impact value exceeding 50 J/cm2.  Further there is no motivation such that one of ordinary skill in the art at the time of the invention would have found it obvious to adjust the compositional proportions and/or processing parameters in order to achieve a steel having the claimed compositional proportions while exhibiting an impact value and hardness value within the claimed values.  
Additionally, the claims are found to distinguish over the steel as disclosed in JPH11350031A, and an English translation of the tables therein has been made available and is made of record as pertinent art.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784